Citation Nr: 1708900	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Marines on active duty from September 2004 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at an April 2012 videoconference hearing.  A transcript of this hearing is associated with the claims file.  

In July 2012, the Board issued a decision that, in part, denied service connection for a left wrist disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Vacatur and Remand and the case was returned to the Board for further consideration.  In April 2014, the matter was remanded to the RO for further development. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2 (2015).

Here, the April 2015 examination report obtained pursuant to the Board's April 2014 remand is inadequate to make an informed decision on the Veteran's claim of entitlement to service connection for a left wrist disorder.  Stegall v. West, 11 Vet. App. 268 (1998).  

It appears the April 2015 examiner misunderstood the nature of the examination request.  The April 2014 remand instructions requested that the Veteran be afforded a VA examination in order to identify any current left wrist disability, and if any such disability is identified, to provide an opinion as to whether it is as least as likely as not that the disability was sustained during service.  

Although the examiner tested both the Veteran's right and left wrists, he rendered an opinion only regarding the right wrist.  The Board's April 2014 remand did not request an evaluation or opinion regarding the right wrist, and as a result remand is necessary for an examination and opinion regarding the Veteran's claimed left wrist disability. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to identify with specificity any disability of the left wrist that is currently manifested, or has been manifested at any time during the course of the appeal.  

In doing so, the examiner should comment on whether the evidence supports a diagnosis of chronic left wrist tendonitis at any time during the appeal.  In address this inquiry, the examiner should review and comment on the significance, if any, of the diagnoses rendered in April 2009, June 2010 and April 2016.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  

The claims file and a copy of this remand must be made available to and be review by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was review in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

For purposes of the examination, the examiner should assume that the Veteran served in the Persian Gulf from January through July of 2006 and from July 2007 through February 2008.  In particular, the examiner should:

a) Identify with specificity any disability of the left wrist that is currently manifested, or has been manifested at any time during the course of the appeal.  

In so doing, the examiner should comment on whether the evidence supports a diagnosis of chronic left wrist tendonitis at any time during the appeal.  In addressing this inquiry, the examiner should review and comment on the significance, if any, of the diagnoses rendered in April 2009, June 2010 and April 2016. 

b) For each left wrist disability identified, the examiner should provide an opinion as to whether it is as least as likely as not (i.e. is it at least a 50 percent probability) that a current left wrist disability was sustained during service, or is etiologically related to an injury or illness sustained by the Veteran during his active duty service, to include heavy lifting, climbing, and marching during boot camp and during service in the Persian Gulf.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which included citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




